Citation Nr: 9928482	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-33 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral high 
frequency hearing loss, currently evaluated as 
noncompensable.

2.  Entitlement to service connection for a low back 
disorder, claimed as arthritis.

3.  Entitlement to service connection for presbyopia.

4.  Entitlement to service connection for a left eye 
condition, diagnosed as parafoveal retinal pigmented 
epithelial changes.

5.  Whether new and material evidence sufficient to reopen 
the claim for service connection for arthritis of the hips 
has been submitted.

6.  Whether new and material evidence sufficient to reopen 
the claim for service connection for a left leg disorder has 
been submitted.


REPRESENTATION

Appellant represented by:	Leo D. Dougherty, Agent


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1962 
to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied all of the veteran's 
claims.

The Board received affidavits from the veteran and his wife 
in August 1999.  In a cover letter submitted by the veteran's 
representative, the veteran waived RO initial consideration 
of this evidence.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased evaluation for bilateral hearing loss.

2.  The veteran currently has level I hearing loss in his 
right ear and level I hearing loss in his left ear.

3.  The veteran's presbyopia is a refractive error of the 
eye.

4.  The veteran's claim of service connection for parafoveal 
retinal pigmented epithelial changes of the left eye is well 
grounded.  

5.  In an unappealed decision dated in September 1983, the RO 
denied the veteran's claim for arthritis of the hips.

6.  The evidence associated with the claims file subsequent 
to the RO's September 1983 denial, bears directly but not 
substantially upon the claim for service connection for 
arthritis of the hips, and by itself and in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87a, Diagnostic 
Code 6100 (1998).

2.  The claim for service connection for presbyopia is denied 
as a matter of law.  38 C.F.R. § 3.303(c).

3.  The RO's decision of September 1983 denying service 
connection for arthritis of the hips is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 U.S.C.A. §§ 7103, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 20.1103 (1998).

4.  The evidence received since the September 1983 RO 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
arthritis of the hips have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased evaluation for hearing loss

The veteran contends that the evaluation assigned for his 
bilateral hearing loss should be increased to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87 (1998).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  In order to evaluate the degree 
of disability from bilateral service-connected defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85.

The veteran was granted service connection for hearing loss 
in September 1983, evaluated as noncompensable.  In May 1996, 
a VA audiological examination was performed, resulting in 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
40
30
LEFT
0
0
10
75
75

Average pure tone decibel thresholds were 19 in the right ear 
and 40 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 100 
percent in the left ear.

Disability evaluations for hearing loss are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  An application of the schedule to the results of the 
May 1996 audiological evaluation discloses that the veteran 
has level I hearing on both the right and the left.  See 
38 C.F.R. § 4.87, Table VI.  This corresponds to a 
noncompensable evaluation under DC 6100.  See 38 C.F.R. 
§ 4.87, Table VII.  The claim for an increased evaluation 
must be denied.



                                   Service connection for 
presbyopia

The veteran has been diagnosed as having presbyopia.  
However, this is a refractive error of the eye, which is a 
constitutional or developmental abnormality, and is not a 
disability under VA law.  38 C.F.R. § 3.303(c); McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  Thus, service 
connection is not available for this condition.


New and material evidence of arthritis of the hips

The veteran's original claim for arthritis of the hips was 
denied in September 1983.   In an August 1999 submission, the 
veteran's representative questions why the issue has been 
framed by the RO as that of new and material evidence to 
reopen the claim for arthritis of the hips.  The Board notes 
that the RO has consistently and properly framed the issue in 
that manner in its May 1996 rating decision and November 1997 
statement of the case for the reasons discussed below.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file a NOD 
with the RO's September 1983 determination, that 
determination is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 
(1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West, 12 Vet. App. 203, 
208 (1999).  On appellate review, the Board must consider all 
evidence submitted since the claim was finally disallowed.  
See Elkins v. West, 12 Vet. App. 209, 219 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 206.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

The relevant evidence of record at the time of the RO's 
September 1983 decision was the following:  service medical 
records; and report of July 1983 VA rating examination.  
Service medical records do not contain any treatment for a 
hip condition.  However the report of medical examination at 
discharge states that the veteran had pain in the right and 
left hips when the weather changes.  This also occurred with 
prolonged sitting.  The veteran had good range of motion.  
Arthritis is noted parenthetically, however there are no X-
rays to substantiate that provisional diagnosis.  

At the July 1983 VA examination, the veteran complained of 
recurrent aching in both hip joints and occasionally in the 
calves, precipitated by cold, damp weather and relieved by 
heat.  On physical examination he had a normal gait, full 
range of motion in the joints of the lower extremities, 
including the hips, without pain or crepitus.  He could bear 
full weight, perform heel and toe walking and squatting 
without difficulty.  His lower extremities were unremarkable.  
X-rays showed no abnormality of either hip, but did reveal a 
small bone island present in the right femoral head.  The 
impression rendered by the examiner was intermittent pain in 
the hips, by history.  Based on this VA examination, the RO 
denied the veteran's claim for service connection on the 
ground that the veteran had no current arthritis of the hips.

Since the RO's September 1983 decision, there has been no 
medical evidence submitted.  The only remotely related 
evidence is a letter from a VA environmental medicine 
physician, stating that an Agent Orange examination revealed 
that the veteran has arthritis of the lower spine.  However, 
there is no indication in the letter that the veteran has 
arthritis of the hips.  The veteran asserts in his recently 
submitted affidavit that X-ray evidence shows a bone spur on 
the femoral head, and he conjectures that this is responsible 
for his bilateral hip pain.  However, the minor abnormality 
noted in 1983 is not new, and nor does it constitute medical 
evidence of arthritis.  Thus, as the veteran has not 
submitted evidence of a current bilateral hip disability, he 
has failed to submit new and material evidence to reopen the 
claim for service connection.

The veteran and his representative have asserted that the 
veteran was involved in an automobile accident during service 
for which he was hospitalized at Scott Air Force Base 
Hospital.  It is unclear whether the veteran asserts that his 
bilateral hip condition, if any, is related to this accident.  
Regardless, the RO has attempted to obtain copies of any 
treatment records from such hospitalization, however the 
National Personnel Records Center has informed the RO that 
there are no records available.  In order to do an additional 
search, the RO wrote the veteran in May 1997 asking for the 
exact date and time the accident occurred, and whether the 
veteran was admitted for overnight hospitalization.  The 
veteran did not respond to this request for information.  No 
further efforts by the RO to obtain records of the alleged 
accident are required.



ORDER

1.  The veteran's claim for an increased evaluation for 
bilateral hearing loss is denied.

2.  The veteran's claim for service connection for presbyopia 
is denied.

3.  The veteran's application to reopen the claim for service 
connection for arthritis of the hips is denied.


REMAND

Service medical records do not show any treatment for a low 
back condition during service.  The report of medical 
examination at discharge indicates a normal spine.  The 
claims file contains a letter dated in July 1995, signed by 
an environmental medicine physician involved in the VA's 
Agent Orange Registry.  This letter indicates that the 
veteran underwent physical examination and testing in 
December 1994, resulting in a diagnosis of "disc space 
narrowing in lower spine (arthritis of lower spine)".  The 
claims file does not contain any notes, test results or other 
documentation of this examination.  As it appears from this 
letter that the VA is in possession of medical records from 
the Agent Orange examination, which may pertain to the 
veteran's claim for service connection for a low back 
disorder, claimed as arthritis of the lower spine, such 
records must be associated with the file prior to 
adjudication.  Bell v. Derwinski, 2 Vet. App. 611, 612-613 
(1992) (the VA has constructive knowledge of records 
generated by its agency).

As to service condition for the left eye impairment, the 
Board finds that the veteran has presented a well-grounded 
claim for service connection for parafoveal retinal pigmented 
epithelial changes of the left eye, within the meaning of 
that term as set forth at 38 U.S.C.A. § 5107(a).  The VA 
examiner opined in 1996 that he "certainly could not rule 
out that they could be secondary to some sort of laser 
damage."  The Board further finds that the RO has a duty to 
assist the veteran in developing his claim for a left eye 
condition.  

Service medical records reveal that at periodic medical 
examinations in February 1974 and April 1979, the veteran's 
eyesight was 20/20 bilaterally.  Service medical records 
contain a survey pertaining to electro-magnetic ocular 
radiation surveillance dated in November 1976.  At that time 
the veteran had 20/20 eyesight in both eyes and no 
abnormalities are noted.  The veteran complained of blurry 
vision of the left eye in March 1980.  He failed an 
optometric screening test and was observed to have some areas 
of depigmentation of the left eye.  In April 1980, he had an 
ophthalmology consult and was diagnosed with central serous 
retinopathy of the left eye and choroidal nevus peripherally 
of the right eye.  In May 1980, at a follow-up visit, his 
vision had cleared in the left eye and the central serous 
retinopathy was noted to be cleared.  At his discharge 
medical examination in February 1983, his vision was 20/20 
bilaterally.

The veteran contends that he experienced an eye injury in 
service and that he worked with instruments using laser 
light..

The claims file contains no post-service treatment records 
for an eye condition.  In May 1996 a VA visual examination 
was conducted.  The veteran's right eye visual acuity was 
20/20 for distance and J-10 for near vision.  His left eye 
visual acuity was 20/25 for distance and J-14 for near 
vision.  He was diagnosed with parafoveal retinal pigmented 
epithelial changes of the left eye.  

In addition to the examination report, there is a report of 
contact between the RO and a Muskogee VAMC physician.  As the 
content of this physician's statement may not have been based 
on examination of the veteran and/or review of the file, the 
Board will disregard it.

The Board also notes that the veteran's March1996 claim 
included a request to reopen his claim for service connection 
for a left leg disorder.  The RO denied this request in its 
May 1996 rating decision, and the veteran appealed this and 
all other issues in an April 1997 notice of disagreement.  
Although the RO issued a statement of the case in November 
1997 regarding all other issues appealed, it failed to 
address the issue of new and material evidence to reopen the 
veteran's claim for a left leg disorder.

In light of the foregoing, the claims for service connection 
for a the diagnosed left eye condition, a low back disorder 
and for a left leg disorder are REMANDED for the following 
further action or development:

1.  The RO should obtain copies of all 
records resulting from a physical 
examination performed as part of the VA's 
Agent Orange Registry.  This examination 
was conducted in approximately December 
1994.  All such records should be 
associated with the claims file.

2.  The veteran is to be given a special 
ophthalmologic examination, with 
particular reference to the left eye 
condition diagnosed as parafoveal retinal 
pigmented epithelial changes, to 
determine the etiology of the condition.  
The examiner is to record in detail the 
veteran's history of radiation or laser 
exposure in service..  The examiner must 
review the service records, including the 
DD 214, Certificate Of Release From 
Active Duty, the personnel records, and 
the post service medical records.  The 
examiner is to provide an opinion whether 
it is at least as likely as not that the 
current acquired pathology of the left 
eye stems from any incident or exposure 
by the veteran to radiation or use of 
lasers in service.  It is important the 
examiner furnish the rationale for the 
opinion.

3.  After completion of the above, the RO 
should readjudicate the claim for service 
connection for arthritis of the lower 
spine and service connection for the 
acquired disability of the left eye based 
on all the evidence of record.  If the 
decision remains adverse to the veteran, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and provided an 
appropriate period of time to respond 
thereto.

3.  The RO should furnish both the 
veteran and his representative a 
statement of the case with respect to the 
veteran's attempt to reopen his claim for 
service connection for a left leg 
disorder.  The veteran should be provided 
aVA Form 9 on which to set forth his 
substantive appeal statement, and should 
be provided an appropriate period of time 
in which to file such appeal.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the claims, either favorable or unfavorable, at 
this time.  The veteran is free to submit any addition 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

